ATTORNEY GRIEVANCE COMMISSION                                                              *     IN THE
OF MARYLAND
                                                                                           *     COURT OF APPEALS

                                                                                           *     OF MARYLAND
v.
                                                                                           *     Misc. Docket AG No. 2
                                                                                                 September Term, 2021
                                                                                           *
JONATHAN L. FARMER                                                                               (No. CAE21-02991
                                                                                           *     Circuit Court for Prince
                                                                                                 George’s County)
                                                                                   ORDER

                       Upon consideration of the Joint Petition for Indefinite Suspension by Consent of the

Attorney Grievance Commission of Maryland and the Respondent, Jonathan L. Farmer, to

indefinitely suspend the Respondent from the practice of law, it is this 4th day of June, 2021


                       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Jonathan L.

Farmer, be indefinitely suspended from the practice of law in the State of Maryland, effective

immediately, for engaging in professional misconduct that violated Rules 1.1, 1.3, 1.4, 1.5(a),

1.16(a) and (d), 3.3(a), 5.5(a), 8.1(a) and 8.4(a), (c) and (d) of the Maryland Rules of

Professional Conduct; and it is further


                       ORDERED, that the Clerk of this Court shall strike the name of Jonathan L. Farmer

from the register of attorneys in this Court and certify that fact to the Trustees of the Client

Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State in

accordance with Maryland Rule 19-761.

 Pursuant to Maryland Uniform Electronic Legal
                                                                                       /s/ Mary Ellen Barbera
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.            Chief Judge
                       2021-06-04 14:21-04:00




Suzanne C. Johnson, Clerk